Citation Nr: 0108343	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-07 718	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether the reduction of the evaluation of Hodgkin's lymphoma 
from 100 percent to a noncompensable evaluation was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran retired from active duty in September 1983 with 
more than 20 years of active service.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The RO reduced the evaluation of the veteran's Hodgkin's 
lymphoma from 100 percent to a noncompensable evaluation by 
the September 1999 rating based on a March 1999 VA 
examination of the veteran.  The examiner's impression was 
that the Hodgkin's disease was in remission with no evidence 
of recurrence.  The Schedule for Rating Disabilities provides 
a 100 percent rating for Hodgkin's disease which is active or 
during the treatment phase.  When there has been no local 
recurrence or metastasis it is rated based on the residuals.  
38 C.F.R. § 4.117, Diagnostic Code 7709 and Note (2000).  The 
VA examination report of March 1999 does not include any 
comments as to whether or not the veteran has any residuals 
of lymphoma.  A review of the VA treatment records of the 
veteran include assessments of mild thrombocytopenia and 
interstitial parenchymal changes in the lung that are 
attributed to the veteran's chemotherapy.  There is a 
specific diagnostic code for evaluating disability due to 
thrombocytopenia.  38 C.F.R. § 4.177, Diagnostic Code 7705 
(2000).  

The RO did not consider a possible rating based on residuals 
of lymphoma or its treatment.  The veteran should be afforded 
a VA examination whose purpose is to identify any residuals 
of lymphoma.  

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
Hodgkin's lymphoma or its residuals.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

2.  The veteran should be afforded a VA 
examination to determine if he has any 
residuals of Hodgkin's lymphoma.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner is requested 
to diagnosis any residuals of lymphoma or 
treatment for lymphoma.  The examiner is 
requested to determine the current 
severity of any residuals.  Specifically, 
if the examiner diagnoses 
thrombocytopenia he is requested to 
report the veteran's platelet count, 
indicate if the veteran's platelet count 
is stable and comment on any bleeding.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Ace, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicated the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with an appropriate 
supplemental statement of the case and be given opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




